Case 0:21-cv-61349-XXXX Document 1 Entered on FLSD Docket 06/30/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  ROBERT C. BROWN, III
  and JANET M. BROWN,

          Plaintiffs,

  v.                                                           Case No.: 0:21cv61349

  AIG PROPERTY CASUALTY
  COMPANY,

        Defendant.
  ________________________________/

                                            COMPLAINT

          Plaintiffs, ROBERT C. BROWN, III and JANET M. BROWN (“Plaintiffs”) by through

  the undersigned counsel, file this Complaint and hereby sue Defendant, AIG PROPERTY

  CASUALTY COMPANY (“AIG”) and state the following:

                                   Jurisdictional Basis and Venue

       1. Through this action, Plaintiffs seek relief in connection with an insurance claim.

       2. The Court has diversity jurisdiction over this case and controversy pursuant to 28 U.S.C.

          Section 1332.

       3. Plaintiffs’ property is located at 6900 NW 87th Avenue, Parkland, Broward County,

          Florida 33067.

       4. At all times material hereto, Defendant is and was an Illinois corporation engaged in the

          business of insurance with a statutory home and administrative office located at 500 West

          Madison Street, Suite 3000, Chicago, IL 60661, and a principal address of 175 Water

          Street, New York, NY 10038.
Case 0:21-cv-61349-XXXX Document 1 Entered on FLSD Docket 06/30/2021 Page 2 of 4




     5. Venue is proper with this Court because (1) a substantial part of the events give rise to

        the action occurred in Broward County, Florida, and (2) the damaged property at issue is

        located in Broward County, Florida.

     6. This is an action in which the amount in controversy exceeds seventy-five thousand

        dollars ($75,000.00), exclusive of pre-judgment interest, court costs and attorneys’ fees.

     7. On or about February 4, 2020, an air conditioning leak caused physical damages resulting

        in a loss to the subject property located at 6900 NW 87th Avenue, Parkland, Florida

        33067, which is covered under the insurance policy issued by Defendant. A copy of the

        policy documents in Plaintiffs’ possession are attached as Exhibit “A” (the “Policy”).

     8. The subject insurance policy number PCG 0002403912 was in full force and effect from

        April 12, 2019, through April 12, 2020.

     9. The loss was timely reported to Defendant and Defendant assigned claim number

        80116815.

     10. Defendant inspected the loss and accepted coverage for the loss.

     11. Defendant failed to pay for all the damages pursuant to the Policy. The coverage

        determination letter dated May 13, 2020, is attached as Exhibit “B”.

     12. Plaintiffs dispute the sufficiency of AIG’S tendering of payments, as the damages far

        exceed the payments.

     13. Defendant disagrees with Plaintiffs regarding the amount of loss to the insured premises

        caused by the air conditioning leak.

     14. Defendant has failed to pay the full amount owed to Plaintiffs under the Policy.

     15. Plaintiffs have complied with all conditions precedent to the filing of this action, and/or

        Defendant has waived them. Specifically, Plaintiffs complied with the post-loss




                                                  2
Case 0:21-cv-61349-XXXX Document 1 Entered on FLSD Docket 06/30/2021 Page 3 of 4




        obligations by submitting requested documents, allowing for multiple inspections of the

        insured premises, or Defendant has waived any compliance with any post-loss

        obligations.

     16. Plaintiffs are entitled to payment from Defendant for attorney’s fees pursuant to sections

        627.428 and 626.9373 of the Florida Statutes, legal assistant fees pursuant to Section

        57.104 of the Florida Statutes, and attorney’s costs, including expert fees, pursuant to

        Section 57.041 of the Florida Statutes.

                                             COUNT II
                                        BREACH OF CONTRACT

     17. Plaintiffs reincorporate paragraphs 1 through 16 as if fully set forth herein.

     18. Defendant has accepted coverage and paid a payment in connection with this loss, but has

        failed to pay the full amount owed to Plaintiffs.

     19. The claim and damages exceed the prior inadequate payments.

     20. Defendant has breached the Policy by failing to pay all insurance proceeds for the

        covered damages suffered by the Plaintiffs.

     21. As a result of Defendant’s failure to comply with the Policy, Plaintiffs have been forced

        to retain the undersigned attorneys and is obligated to pay a reasonable fee for their

        services.

     22. As a result of Defendant’s breach of the Policy, Plaintiffs are entitled to payment from

        Defendant for attorney’s fees pursuant to Section 627.428 and 626.9373 of the Florida

        Statutes, legal assistant fees pursuant to Section 57.104 of the Florida Statutes, and

        attorney’s costs, including expert fees, pursuant to Section 57.041 of the Florida Statutes.

        WHEREFORE, Plaintiffs, ROBERT C. BROWN, III and JANET M. BROWN, request

  the entry of a final judgment against Defendant, AIG PROPERTY CASUALTY COMPANY,



                                                   3
Case 0:21-cv-61349-XXXX Document 1 Entered on FLSD Docket 06/30/2021 Page 4 of 4




  wherein the Plaintiffs are awarded compensatory damages, consequential damages, attorney’s

  fees, costs, interest, and other such relief as this Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs demand trial by jury of all issues so triable as a matter of right.



  DATED this 30th day of June, 2021.

                                                 /s/Nicole C. Vinson
                                                 Nicole C. Vinson, Esquire
                                                 Florida Bar No.: 34953
                                                 Stockham Law Group, P.A.
                                                 109 S. Edison Ave.
                                                 Tampa, Florida 33606
                                                 Telephone: (813) 867-4455
                                                 Facsimile: (813) 867-4454
                                                 Attorney for Plaintiffs
                                                 nvinson@stockhamlawgroup.com
                                                 tvarn@stockhamlawgroup.com




                                                    4
